Title: From George Washington to John Didsbury, 15 July 1772
From: Washington, George
To: Didsbury, John



Sir,
[Mount Vernon] Virginia July 15th 1772

Please to send the following Shoes & Boots and apply to Robt Cary Esqr. & Co. for Payment.


For Geo: Washington




 3 pair of strong but neat Shoes
}
By the last Meas[ur]e Sent


 3 pr of neat & light Do


 1 pr of Morrocco Leather Slippers


For Mr Custis




 2 pair of neat dble Chand Pumps
}
pr Meas[ur]e now sent


 3 pr strong but neat Shoes


 4 pr neat & thin Do


 2 pr of neat dressd Pumps


 1 pr neat red Morrocco Slippers


 1 pr neat but strong Boots


The Shoes which you sent me last fitted very well, but were in my opinion very ill shap’d; at least they do not please my taste as I am not fond of either long, or low hind Quarters, or sharp Toes—I beg that none of the Shoes you now, or hereafter may send me, may be made of Dogskin unless particularly required to be so. I am Sir Yr Hble Servt

Go: Washington


P.S. Mr Custis desires his Shoes may be made long & low in the hind Quarters—In short that they may be made fashionable.

